Exhibit 10.55

Final Version

Stock-Settled

RESTRICTED STOCK UNIT GRANT NOTICE

UNDER THE

CHANGE HEALTHCARE INC.

2019 OMNIBUS INCENTIVE PLAN

Change Healthcare Inc., a Delaware corporation (the “Company”), pursuant to its
2019 Omnibus Incentive Plan (the “Plan”), hereby grants to the Participant set
forth below the number of Restricted Stock Units set forth below. The Restricted
Stock Units are subject to all of the terms and conditions as set forth herein,
in the Restricted Stock Unit Agreement (attached hereto or previously provided
to the Participant in connection with a prior grant), and in the Plan, all of
which are incorporated herein in their entirety. Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan.

 

Participant:    [Insert Participant Name] Date of Grant:    [Insert Grant Date]
Vesting Commencement Date:    [Insert Date] Number of Restricted Stock Units:   
[Insert No. of RSUs Granted] Vesting Schedule:    Provided the Participant has
not undergone a Termination at the time of each applicable vesting date (or
event):   

(i) 25% of the Restricted Stock Units will vest on the second anniversary of the
Vesting Commencement Date; provided, however, that if a Qualified MCK Exit (as
defined in the Joint Venture LLC Agreement) has occurred prior to the second
anniversary of the initial public offering of the Company, then 25% of the
Restricted Stock Units will instead vest on the later of (x) the first
anniversary of the [Vesting Commencement Date]1[Date of Grant] and (y) the date
that is 30 days after a Qualified MCK Exit; and

  

(ii) an additional 25% of the Restricted Stock Units will vest on each of the
second, third and fourth anniversaries of the Vesting Commencement Date (each
such vesting date in (i) and (ii), a “Vesting Date”).

  

Notwithstanding the foregoing, in the event that the Participant undergoes a
Termination (i) as a result of the Participant’s death prior to any Vesting
Date, the Participant shall fully vest in the Participant’s then-unvested
Restricted Stock Units or (ii) as a result of the Participant’s Disability or
Retirement, in either case, prior to a Vesting Date, the Participant shall vest
as to a prorated portion of the then-unvested Restricted Stock

 

1 

Note: For pre-IPO new hire and talent promises.



--------------------------------------------------------------------------------

 

2

  

Units granted, with such proration based on the number of days the Participant
provided services from the Vesting Commencement Date to the date of Termination
(or, if applicable, from the immediately prior Vesting Date to the date of
Termination); provided, however, that any such Restricted Stock Units shall be
settled in accordance with Section 3 of the Restricted Stock Unit Agreement
within 30 days following the Vesting Date originally applicable to such
Restricted Stock Units.

*        *        *



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.

 

CHANGE HEALTHCARE INC.

    PARTICIPANT2        

By:

   

Title:

   

 

 

2 

To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT

UNDER THE

CHANGE HEALTHCARE INC.

2019 OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Units Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the Change Healthcare Inc. 2019 Omnibus Incentive Plan (the
“Plan”), Change Healthcare Inc., a Delaware corporation (the “Company”), and the
Participant agree as follows. Capitalized terms not otherwise defined herein
shall have the same meaning as set forth in the Plan.

1. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Restricted Stock Units provided in the Grant Notice (with each
Restricted Stock Unit representing the right to receive one share of Common
Stock upon the vesting of such Restricted Stock Unit). The Company may make one
or more additional grants of Restricted Stock Units to the Participant under
this Restricted Stock Unit Agreement by providing the Participant with a new
Grant Notice, which may also include any terms and conditions differing from
this Restricted Stock Unit Agreement to the extent provided therein. The Company
reserves all rights with respect to the granting of additional Restricted Stock
Units hereunder and makes no implied promise to grant additional Restricted
Stock Units.

2. Vesting. Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest and the restrictions on such Restricted Stock
Units shall lapse as provided in the Grant Notice. With respect to any
Restricted Stock Unit, the period of time that such Restricted Stock Unit
remains subject to vesting shall be its Restricted Period.

3. Settlement of Restricted Stock Units. Subject to the proviso to
Section 9(d)(ii) of the Plan, as soon as reasonable practicable (and in any
event, within 30 days) following the Vesting Date (as defined in the Grant
Notice) originally applicable to such Restricted Stock Units, the Company shall
issue to the Participant or the Participant’s beneficiary, without charge, one
share of Common Stock (or other securities or other property, as applicable) for
each such outstanding Restricted Stock Unit; provided, however, that if the
Participant shall have become party to the Echo Shareholders Agreement (as
defined in the Joint Venture LLC Agreement) prior to the settlement date for
such Restricted Stock Units, the Company shall pay cash to the Participant in
lieu of issuing a share of Common Stock in respect of any such Restricted Stock
Unit in which the Participant shall have become vested prior to the fourth
anniversary of the Vesting Commencement Date, with the amount of such cash
payment to be equal to the Fair Market Value per share of Common Stock as of the
date on which the Restricted Period lapsed with respect to such Restricted Stock
Unit.

4. Treatment of Restricted Stock Units Upon Termination. Unless otherwise
determined by the Committee, in the event of the Participant’s Termination for
any reason:

(a) all vesting with respect to the Restricted Stock Units shall cease (after
taking into account vesting of Restricted Stock Units as set forth in the Grant
Notice); and

(b) the unvested Restricted Stock Units shall be forfeited to the Company by the
Participant for no consideration as of the date of such Termination.



--------------------------------------------------------------------------------

 

5

5. Company; Participant.

(a) The term “Company” as used in this Restricted Stock Unit Agreement with
reference to employment shall include the Board, the Company and its
Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

6. Non-Transferability. The Restricted Stock Units are not transferable by the
Participant except to Permitted Transferees in accordance with Section 13(b) of
the Plan. Except as otherwise provided herein, no assignment or transfer of the
Restricted Stock Units, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the Restricted Stock Units shall terminate and become of
no further effect.

7. Rights as Stockholder. The Participant or a Permitted Transferee of the
Restricted Stock Units shall have no rights as a stockholder with respect to any
share of Common Stock underlying a Restricted Stock Unit unless and until the
Participant shall have become the holder of record or the beneficial owner of
such Common Stock, and no adjustment shall be made for dividends or
distributions or other rights in respect of such share of Common Stock for which
the record date is prior to the date upon which the Participant shall become the
holder of record or the beneficial owner thereof.

8. Dividend Equivalents. The Restricted Stock Units shall be entitled to be
credited with dividend equivalent payments (upon the payment by the Company of
dividends on shares of Common Stock), which shall accrue in cash without
interest and shall be delivered in cash. Accumulated dividend equivalents shall
be payable at such time as the underlying Restricted Stock Units to which such
dividend equivalents relate are settled in accordance with Section 3 above. For
the avoidance of doubt, dividend equivalents accrued in respect of Restricted
Stock Units shall only be paid to the extent the underlying Restricted Stock
Unit vests and is settled, and to the extent that any Restricted Stock Units are
forfeited and not vested, the Participant shall have no right to such dividend
equivalent payments.

9. Tax Withholding. The provisions of Section 13(d) of the Plan are incorporated
herein by reference and made a part hereof. In addition, the Committee, subject
to its having considered the applicable accounting impact of any such
determination, has full discretion to allow the Participant to satisfy, in whole
or in part, any additional income, employment and/or other applicable taxes
payable by the Participant with respect to an Award by electing to have the
Company withhold from the shares of Common Stock otherwise issuable or
deliverable to, or that would otherwise be retained by, the Participant upon the
grant, vesting or settlement of the Award, as applicable, shares of Common Stock
having an aggregate Fair Market Value that is greater than the applicable
minimum required statutory withholding liability (but such withholding may in no
event be in excess of the maximum statutory withholding amount(s) in the
Participant’s relevant tax jurisdictions).

10. Notice. Every notice or other communication relating to this Restricted
Stock Unit Agreement between the Company and the Participant shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by such party in
a notice mailed or delivered to the other party as herein provided; provided
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the Corporate



--------------------------------------------------------------------------------

 

6

Secretary, and all notices or communications by the Company to the Participant
may be given to the Participant personally or may be mailed to the Participant
at the Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.

11. No Right to Continued Service. This Restricted Stock Unit Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.

12. Binding Effect. This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.

13. Waiver and Amendments. Except as otherwise set forth in Section 12 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

14. Governing Law. This Restricted Stock Unit Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Delaware.

15. Section 409A of the Code. This Restricted Stock Unit Agreement is intended
to comply with the provisions of Section 409A of the Code and the regulations
promulgated thereunder, and shall be interpreted consistent with such intent.
Without limiting the foregoing, the Committee will have the right to amend the
terms and conditions of this Agreement in any respect as may be necessary or
appropriate to comply with Section 409A of the Code or any regulations
promulgated thereunder, including without limitation by delaying the issuance of
the shares of Common Stock contemplated hereunder. Notwithstanding any other
provision of this Agreement to the contrary, if the Participant is a “specified
employee” within the meaning of Section 409A of the Code, and is subject to U.S.
federal income tax, no payments in respect of any Restricted Stock Unit that is
“deferred compensation” subject to Section 409A of the Code and which would
otherwise be payable upon the Participant’s “separation from service” (as
defined in Section 409A of the Code) will be made to the Participant prior to
the date that is six months after the date of the Participant’s “separation from
service” or, if earlier, the Participant’s date of death. Following any
applicable six-month delay, all such delayed payments will be paid in a single
lump sum on the earliest date permitted under Section 409A of the Code that is
also a business day. The Participant is solely responsible and liable for the
satisfaction of all taxes and penalties under Section 409A of the Code that may
be imposed on or in respect of the Participant in connection with this
Restricted Stock Unit Agreement, and the Company will not be liable to any
Participant for any payment made under the Plan or this Restricted Stock Unit
Agreement that is determined to result in an additional tax, penalty or interest
under Section 409A of the Code, nor for reporting in good faith any payment made
under this Restricted Stock Unit Agreement as an amount includible in gross
income under Section 409A of the Code.

16. Exhibit for Non U.S. Participants. If the Participant is residing and/or
working outside of the United States, the Restricted Stock Units shall be
subject to any special provisions set forth



--------------------------------------------------------------------------------

 

7

in Exhibit A to this Restricted Stock Unit Agreement. If the Participant becomes
based outside the United States while holding any Restricted Stock Units, the
special provisions set forth in Exhibit A shall apply to the Participant to the
extent that the Company determines that the application of such provisions is
necessary or advisable for legal or administrative reasons. Moreover, if the
Participant relocates between any of the countries included on Exhibit A, the
special provisions set forth in Exhibit A for such country shall apply to the
Participant to the extent that the Company determines that the application of
such provisions is necessary or advisable for legal or administrative reasons.
Exhibit A constitutes part of this Restricted Stock Unit Agreement.

17. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement, the Plan shall govern and control.